70 F.3d 1252
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Valentina BONDARENKO, Plaintiff, Appellee,v.U.S. DEPARTMENT OF STATE & Warren Christopher, etc.,Defendants, Appellants.
No. 93-1915.
United States Court of Appeals, First Circuit.
Nov. 23, 1994.

Before CAMPBELL, Senior Circuit Judge, and CYR, Circuit Judge.

ORDER OF THE COURT
BY THE COURT:

1
Upon consideration of appellant's "Motion to Vacate Judgment in Part and Remand for dismissal of Complaint," and without opposition, it is ordered that the government's appeal (No. 93-1915) be dismissed as moot, and that this cause be remanded to the District Court with instructions to vacate that part of the judgment granting relief on the merits.


2
In appellee's cross-appeal (No. 93-1744) concerning the denial of attorney's fees, the government's "Motion to Dismiss Appeal for Failure to Prosecute" is granted, pursuant to Fed.R.App.P. 31(c).